NOTE: This order is nonprecedentia|.
United States Court of Appeals for the Federa| Circuit
2009-1572, -1573
UN|TED STATES STEEL CORPORATlON,
Plaintiff-Appe|iant,
and
NUCOR CORPORAT|ON,
Plaintiff-Appe||ant,
and
GALLAT|N STEEL CO|V|PANY, SSAB NORTH AN|ER|CAN DlV|S|ON,
STEEL DYNA|V||CS, |NC., and ARCEi_ORIVl|TTAL USA, |NC.,
PIaintiffs,
v.
UN|TED STATES,
Defendant-Appe||ee,
and l
CORUS STAAL BV,
Defendant-Appe|lee.
Appea| from the United States Court of international Trade in
consolidated case no. 07-0017O, Judge Judith N|. Barzi|ay_
ON MOT|ON
a 13
The United States moves without opposition for an 8-day extension of time, until
February 19, 2010, for the appellees to hile their briefs.

Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted
a …jFEB 25 2010
n Date
cci A|an H. Price, Esq.
Jeffrey D. Gerrish, Esq.
Joe| D. Kaufman, Esq.
C|audia Burke, Esq.
s21
2009-'| 572, -1573
FOR THE COURT
lsi Jan Horba|v
Jan Horba|y
C|erk
FlLED
u.s. count or APPEALs ron
ruiz FEn£mi_ mount
FEB 25 2010
.lAN HORBAL¥
CLERK